NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CARMEN RIVERA
(Substituted for Robert0 V. Ortiz),
C'laimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon,den,t-Appellee.
2010-7097
Appea1 from the United States Court of Appeals for
Veterans Claims in case n0. 06-932, Judge Alan G. Lance,
Sr.
ON MOTION
ORDER
The appellant moves for an extension of time, until
November 15, 2010, to file her opening brief The Secre-
tary of Veterans Affairs moves for an extension of time,
until January 27, 2011, to file his brief The appellant
moves without opposition to substitute Carmen Rivera as

RIVERA V. DVA 2
the appellant and to substitute Omar A. Khan as princi-
pal counsel for the appellant.
Upon consideration thereof
IT ls 0RoERE1) THAT:
The motions are granted."‘ The revised official caption
is reflected above. _
FOR THE COURT
JAN 1 4 2011 lsi Jan Horbaly
Date J an Horbaly
Clerk .
cc: Omar Ali Khan, Esq.
Meredyth Cohen Havasy, Esq.
Margaret C. Bartley, Esq.
FlLEl:i
u.s. con - ma
519 ms FREf)€¢iA'il,¢i1\"if:ii'n
JAN 14 2011
.lAN HDRBA|.¥
CLERK
* The unopposed motion to substitute is granted
without prejudice to the Secretary making arguments in
his brief concerning the substitution.